Citation Nr: 1506754	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for tinnitus has been received.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from September 1964 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and denied reopening of his claim of entitlement to service connection for tinnitus.

The Board notes that the appellant's tinnitus service connection claim was originally denied in a July 2007 rating decision; he was notified of the denial the same month, but he did not complete the steps required to appeal that decision.  The July 2007 RO decision therefore represents the last final action on the merits of the tinnitus service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The July 2007 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the July 2007 rating decision constitutes new and material evidence on the issue of entitlement to service connection for tinnitus.

In December 2014, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The record before the Board consists of the appellant's paper claims file and an electronic file.  The electronic file does not currently contain evidence that is pertinent to the claims on appeal that is not already included in the paper claims file.


FINDINGS OF FACT

1.  The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether his currently diagnosed bilateral hearing loss is related to acoustic trauma in service.

2.  A July 2007 rating decision denied service connection for tinnitus.  The appellant did not appeal that rating decision and no relevant evidence was received within one year of the rating decision; the rating decision is final. 

3.  The evidence submitted since the July 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for tinnitus.

4.  The appellant's tinnitus is as likely the result of noise exposure in service and the service-connected hearing loss as it is the result of some other factor or factors.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The July 2007 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2014).

3.  New and material evidence has been presented since the July 2007 rating decision denying service connection for tinnitus; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 (2014).  

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal (service connection) in relation to the hearing loss claim.  Turning to the tinnitus claim, in the context of a claim to reopen a previously denied claim, VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board is granting the appellant's attempt to reopen his claim for service connection for tinnitus; the Board is granting in full the benefit (reopening of the claim) sought on appeal.  In addition, the Board is also granting service connection for tinnitus.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Difficulty hearing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A.  Claim for service connection for hearing loss

The appellant contends that he currently suffers from bilateral hearing loss due to in-service noise exposure while performing his duties as a fireman/machinist's mate in the engine rooms of naval vessels.  The appellant provided similar testimony at his May 2014 Board videoconference hearing.

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The appellant's DD-214 and his written statements and testimony amply document his duties working on ship engines.  However, the appellant's service entrance examination in September 1964 only provided a spoken voice/whispered voice test, and no other hearing testing was administered following the appellant's start of active duty service in September 1964.  The appellant's service exit examination in December 1965 only provided a whispered voice test.  The Board does not consider the findings of that whispered voice test to be probative in this case, because they have been recognized by VA as unreliable.  See VBA Training Letter 211D (10-02), dated March 18, 2010 (stating that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur.  Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."). 

Post-service, the first evidence of record relating to hearing loss is a VA Form 21-526 submitted by the appellant in February 1997.  At that time the appellant stated that he was unable to work based, in part, on "increasing deafness."  An October 1999 VA treatment record contains the notation that the appellant had a previous history of hearing loss.  He was afforded a VA audiology evaluation in February 2002; the appellant reported a history of military and occupational noise exposure.  Audiometric testing revealed severe sensorineural hearing loss in both ears at the higher frequencies.  

The appellant was afforded a VA audiometric examination in October 2009; the examiner reviewed the appellant's claims file and medical records.  The examiner noted that no audiometry was performed on entrance or at the time of separation.  The examiner characterized the whispered voice test as "useless".  The appellant reported that he had first noticed his hearing loss in approximately 1965.  He also reported that he had experienced occupational noise exposure to jet engines on a periodic basis beginning in 1998.  He said that his hearing had been tested annually at that job and that he thought that the first examination in 1998 had shown some hearing loss.  The puretone threshold results from the October 2009 VA audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
80
90
LEFT
25
30
40
70
80

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The examiner did not offer any opinion as to whether or not the appellant's current hearing loss was caused by or the result of acoustic trauma during his military service.  The examiner did indicate that any number of factors could have affected the appellant's hearing in the years between 1965 and 2002, and that there was significant post-military occupational noise exposure beginning in 1998.  The examiner also stated that it would be useful to determine whether the onset of the hearing loss was before or after 1998.

Viewing the evidence in the light most favorable to the appellant, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss (SNHL), that there is clinical evidence to the effect that exposure to acoustic trauma does cause SNHL and that there is objective evidence to support the appellant's reports of his exposure to acoustic trauma in service.  The appellant's Navy service records indicate that he was a fireman (FN) meaning that he worked in engineering spaces performing such duties as cleaning engines and bilges and performing engine maintenance.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event; for example, the rate of a Navy engineman is listed as an MOS that is "highly probable" for exposure to hazardous noise.)  Therefore, the Board accepts the appellant's assertions of in-service noise exposure as credible.  In addition, the evidence of record demonstrates that the appellant had reported experiencing "increasing deafness" in February 1997, which is prior to his 1998 start at a job where he had significant noise exposure.  Furthermore, the appellant testified that he used hearing protection in connection with that job and that he noticed hearing loss while he was in service.

Since no other explanation other than acoustic trauma has been specifically advanced to account for the appellant's current hearing deficits, these facts and the doctrine of reasonable doubt provide a proper basis for granting service connection for bilateral hearing loss.  For these reasons, the Board finds that evidence for and against the appellant's claim is at least in relative equipoise on the question of whether the currently diagnosed bilateral hearing loss is related to acoustic trauma in service or after service.  The Board will resolve any doubt in the claimant's favor and finds that the appellant's bilateral hearing loss is as likely the result of his noise exposure in service as it is the result of some other factor or factors.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B.  New and material evidence claim

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans, 9 Vet. App. at 285.  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant's claim of entitlement to service connection for tinnitus was initially denied in a July 2007 rating decision.  This rating decision became final after the appellant did not submit any appeal.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision within the time period allowed and because he did not submit any additional evidence or statements concerning his claim within the one-year appeal period either.  (The next communication from the appellant regarding service connection for tinnitus was received in May 2009.)  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The July 2007 rating decision is also the last time the tinnitus service connection claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the July 2007 rating decision.  See Glynn, 6 Vet. App. at 523.

The appellant's claim for service connection for tinnitus was denied in essence because there was no evidence of record that indicated that the tinnitus was related to any incident of service; any new and material evidence must relate to this.  The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.  

As a result of the Board's decision herein, service connection has been granted for bilateral hearing loss.  Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  The evidence of record indicates that the appellant's tinnitus is related to his service-connected hearing loss.

The Board therefore finds that the evidence submitted subsequent to the July 2007 rating decision provides relevant information as to the question of whether the cause of the appellant's tinnitus is related to a service-connected disability.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for tinnitus.  The underlying issue of entitlement to service connection for tinnitus is addressed below.

C.  Claim for service connection for tinnitus

The appellant has herein been granted service connected for his bilateral hearing loss based on acoustic trauma in service and the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  In addition, the report of the October 2009 VA audiology examination contains an opinion that it is at least as likely as not that the appellant's tinnitus is a symptom associated with his hearing loss.

The evidence unfavorable to the claim consists of the service medical records which contain no mention of tinnitus and the many years between service and clinical documentation of tinnitus.  Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently has service-connected bilateral SNHL as well as tinnitus, and that, based on his MOS, he was exposed to acoustic trauma while he was on active duty.  Also, the appellant is competent to assert occurrence of an in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the October 2009 VA examiner concluded that the appellant's tinnitus was etiologically associated with his hearing loss.

The evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  The Board finds that the appellant's tinnitus is as likely the result of his noise exposure in service or it is as likely a symptom of his service-connected noise-induced hearing loss as it is the result of some other factor or factors.  Accordingly, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

New and material evidence has been presented and the claim for service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


